    Case: 1:20-cv-02350 Document #: 62 Filed: 09/21/20 Page 1 of 2 PageID #:425




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JAMES SMITH, on behalf of himself and                 )
all others similarly situated, and on behalf of the   )
Triad Manufacturing, Inc. Employee                    )
Stock Ownership Plan,                                 )
                                                      )
               Plaintiff,                             )
                                                      )            No. 20 C 2350
       v.                                             )
                                                      )            Judge Ronald A. Guzmán
GREATBANC TRUST COMPANY,                              )
THE BOARD OF DIRECTORS OF TRIAD                       )
MANUFACTURING, INC., DAVID CAITO,                     )
ROBERT HARDIE, and MICHAEL                            )
McCORMICK,                                            )
                                                      )
               Defendants.                            )

                                              ORDER

       The Triad Defendants’ motion to stay this litigation pending appeal [56] is granted. All
proceedings in this case, including all discovery proceedings, are stayed until further order of
court.

                                           STATEMENT

        On August 21, 2020, the Court entered a Memorandum Opinion and Order denying the
Triad Defendants’ motion to compel arbitration or dismiss the case. The Federal Arbitration Act,
9 U.S.C. § 16(a), provides that such decisions are immediately appealable, unlike most
interlocutory rulings. The Triad Defendants appealed. Now before the Court is their motion to
stay this litigation pending appeal.

        Under Bradford-Scott Data Corp. v. Physician Computer Network, Inc., 128 F.3d 504,
505-06 (7th Cir. 1997), a notice of appeal from a decision denying a motion to compel arbitration
divests the district court of jurisdiction over those aspects of the case that are involved in the
appeal, unless the appeal is frivolous. Plaintiff opposes the Triad Defendants’ motion on the
ground that the appeal is frivolous. The Court disagrees. While the Court ultimately was not
persuaded by the Triad Defendants’ arguments or the authority on which they relied, it cannot
say that their arguments are wholly without merit, because the intersection between the FAA and
ERISA is a developing area of law.

       Plaintiff further argues that under Bradford-Scott, discovery may proceed against
defendant GreatBanc Trust Company, which did not move to compel arbitration, and that
    Case: 1:20-cv-02350 Document #: 62 Filed: 09/21/20 Page 2 of 2 PageID #:426




plaintiff will be prejudiced if the case develops on two separate discovery tracks. But in
Bradford-Scott, the Court of Appeals indicated that when there are defendants who have not
appealed, the district court “should decide whether discovery among” the plaintiff and those
defendants “sensibly can proceed” without the appellants, and if not, the court should put a hold
on all discovery until the appeal is resolved. 128 F.3d at 506-07. Given the nature of the factual
allegations here, the Court does not see how discovery sensibly can proceed against GreatBanc
without the Triad Defendants’ participation. Accordingly, discovery will be stayed as to the
entire case during the pendency of the appeal, and plaintiff’s request that he be permitted to
conduct limited discovery on the amount of proceeds the Triad Defendants received from the
ESOP Transaction and the current location of those proceeds is denied.

        Plaintiff expresses concerns about a possibly lengthy appeal process and difficulty in
collecting a potential judgment, and he seeks an order (1) directing the Triad Defendants “to
preserve all relevant documents” and (2) enjoining them from “transferring or dissipating any
Transaction proceeds during the pendency of the appeal.” (ECF No. 61, Pl.’s Resp. at 5.) The
Court declines to do so. Defendants are under a continuing duty to preserve potentially relevant
evidence even if proceedings in this court are stayed, and plaintiff’s assertion that defendants
might dissipate assets is based on sheer speculation.



DATE: September 21, 2020



                                                    Hon. Ronald A. Guzmán
                                                    United States District Judge




                                                2
